Citation Nr: 1511030	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-29 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Peace Health St. Joseph Hospital from August 26, 2010 through September 2, 2010.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Seattle, Washington, which is the agency of original jurisdiction (AOJ).

In March 2012, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Seattle, Washington.  A copy of the transcript is of record.

In a December 2013 decision, the Board denied this issue.  The Veteran then timely appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 Joint Motion for Remand (JMR) the Court vacated the Board's denial and remanded the issue for further consideration.  Specifically, the Court indicated the Board should address whether the determination relied upon in the December 2013 denial was by a VA clinician and whether it complied with 38 C.F.R. § 17.121.  

There were three separate claims for payment of unauthorized medical expenses:  (a) $8,633.65 (attached bill reflects this was for the operation room and associated expenses on September 22, 2010); (b) $242.59 (attached bill reflects this was for occupational therapy on September 16, 2010); and (c) $23,955.65 (attached bill reflects this was for hospitalization between August 25, 2010, and September 2, 2010).  The Court advised the Board to clarify the dates of care on appeal.  The Veteran's notice of disagreement was specific to "my medical bills regarding motorcycle accident on August 15th [sic] 2010," and the statement of the case was specific to reimbursement for expenses between August 26 and September 2, 2010.  Therefore, these are the only dates currently within the Board's jurisdiction.  The Board cannot locate whether a decision was ever rendered on the claims for reimbursement of expenses for September 16 and 22, 2010, so those issues are REFERRED to the AOJ for appropriate action. 


The Board has not only reviewed the Veteran's physical file, but also his files on the "Virtual VA" and "VBMS" electronic systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  However, in a January 2015 written statement, the Veteran's representative requested the Board hold the case for the full 90 day response period after returning from the Court.  The request was granted and the case was held until March 2015, however no additional correspondence was received from the Veteran or his representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2014 JMR, the Court found the Board must determine whether the March 2011 determination relied upon in the December 2013 was compliant with 38 C.F.R. § 17.121 and Bellezza v. Principi, 16 Vet. App. 145, 149 (2002) ("[38 C.F.R. § 17.121] requires more than just a VA physician's unbridled determination as to the ending point of an emergency for purposes of granting or denying benefits.")  In this case, in March 2011 the VA determined the Veteran's inpatient rehab care after August 25, 2010 was not emergent.  However, from this Clinical Tracking Record it is not clear whether the determination was made by a physician who reviewed the Veteran's relevant private medical records, and no rationale is provided for the determination.  Accordingly, remand is required for a supplemental determination by a VA clinician, per the Court's directives.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's complete claims file to a VA clinician to answer the question below.  The clinician should provide an opinion based on all relevant factual and medical history, and should provide a complete rationale for any opinion expressed.

Based on sound medical judgement, is it as likely as not (50 percent or greater) that the Veteran's period of emergent care ended on August 25, 2010, to include whether medical treatment received between August 26 and September 2, constituted emergency care.  
	
2.  Then readjudicate the appeals.  If the appeal remains denied, 
provide the Veteran and his representative a statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

